UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

RICHARD J. DUPONTS, I,
Plaintiff,

V.

PATRICIA A. COYNE-FAGUK, in her
official capacity only: MATTHEW
KETTLE, JEFFREY ACETO, BRUCE
ODEN, JACK WARD, FREDD SPECHT,
TERESA BERUBE, JOSEPH DINITTO,
and WILLIAM BEGONKES, in their
individual and official capacities; A.T.
WALL, in his individual cap acity only;
and the RHODE ISLAND
DEPARTMENT OF CORRECTIONS,
Defendants.

C.A, No. 17-397-JJM-LDA

ee Ne ee ee ee ee ee ee ee”

 

 

ORDER

Richard J. DuPonte, II has brought a complaint against the Rhode Island
Department of Corrections (RIDOC”) and various employees alleging violations of
his civil rights during his time as an inmate. Three motions are before the Court: (1)
Defendants have moved for summary judgment; (2) Mr. DuPonte moved to compel
answers to interrogatories; and (3) Mr. DuPonte moved to inspect the High Security
Center segregation wut of the Adult Correctional Institute (“ACT”). For the following
reasons, the Court DENIES Defendants’ Motion for Summary Judgment (ECF No.
59), DENIES Mr. DuPonte's Motion to Compel (ECF No. 58), and GRANTS Myr.

DuPonte’s Motion to Inspect (ECF No. 57).

 
1. Summary Judgment

The Defendants have moved for summary judgment. ECF No. 59. The motion
is DENIED without prejudice.

Through their motion, the Defendants have implicated the propriety of the
service of the Summons and Complaint on the Defendants individually.! The U.S.
Marshals Service filed Proofs of Service showing that they served all Defendants by
serving the Rhode Island Attorney General's office. On the return of service for each
of the individuals, an Assistant Attorney General wrote “in official capacity only.”
ECF No. 11 at 3, 5, 7, 9, 11, 13, 15, 17, and 19.

The Defendants (collectively—and without any designation that they were
filing the motion only in their official capacity) then moved to dismiss the entire
complaint under Fed. R. Civ. P. 12(b)(6) with no mention of insufficient service of
process. See BCE No. 14. After the Court ruled on the motion,2 the Defendants filed
an answer. The answer did not state that Defendants were answering in their official

capacity only and did not raise insufficient service as a defense. See ECF No. 26. The

oe

1 Mr. DuPonte sued these Defendants in both their official and individual
capacities: Director Patricia A. Coyne’ Fague, Warden/Acting Assistant Director
Matthew Kettle, Acting Warden Jeffrey Aceto, Assistant Director of Classification
Jack Ward, and Lieutenant Oden. The Court dismissed all claims against
Defendants William Begones, Frederick Specht, Teresa Berube, and Joseph DiNitto.
ECF No, 21 at 20.

2 And the Court’s Order on the Motion to Dismiss states that the Defendants
were in the case individually as well, ECF No. 21 at 19 (To the extent Mr. DuPonte
seeks damages, then, those can be obtained from the remaining named Defendants
in their individual capacity.”).

 
case then proceeded for almost two years. No later filings by these Defendants
referenced the “official capacity only” status of these Defendants.

Insufficiency of service is waived if it is not included in the preliminary motion
under Fed. R. Civ. P. 12 or plead as an affirmative defense in the answer. Fed. R.
Civ. P 12(h)() (a party waives an insufficient service of process defense by omitting
it from a Rule 12 motion); Chute v. Walker, 281 F.3d 314, 319 (1st Cir. 2002) (finding
defendant waived insufficiency of service of process objection when he filed an answer
to the complaint and a motion to dismiss without raising such an objection). These
Defendants did neither. Moreover, once the Defendants answered the Complaint
(including the allegations in the Complaint against the Defendants individually),
with no designation or reservation, they subjected themselves to the jurisdiction of
this Court individually. See Rogue v. United States, 857 F.2d 20, 22 (st Cir. 1988)
(finding that insufficient service of process should not be subsumed as having been
raised in answer even if answer asserted lack of personal jurisdiction or sovereign
immunity because “if true objection is insufficient service of process, litigant should
plainly say so.”). In effect, they voluntarily chose to appear before this Court and
answer the complaint.

With the issues of both injunctive relief and damages still in this case, the
Court will defer until discovery is complete the Defendants’ contention about whether
injunctive relief can be granted considering Mr. DuPonte’s release from segregation

and from the RIDOC.

 
Accordingly, the Court DENIES without prejudice Defendants’ Motion for
Summary Judgment. ECF No. 59.
2. Compel Answer to Interrogatories
Mr. DuPonte moved to compel Defendant Ashbel T. Wall (‘Director Wall”) to
answer interrogatories served on July 19, 2018. ECF 58. Defendants object that the
interrogatories are addressed to someone who is not currently a defendant in this
action,’ exceeded the number permitted by Fed. R. Civ. P. 33, and seek irrelevant
information. First and as a threshold matter, in light of the ruling above in section
1, former Director Wall continues to be a defendant in this litigation in his individual
capacity and the Court properly substituted Director Coyne-Fague in her official
capacity. Accordingly, and considering the parties willingness to conference on the
matter, the Court DENIES without prejudice Mr. DuPonte’s Motion to Compel
Answers to Interrogatories (ECF No, 58) and orders the parties to confer within seven
days to come to an agreement on the interrogatories served on July 19, 2018.
8. Inspection of High Security Center Segregation Unit
Mr, DuPonte wants to inspect, photograph, and take video of the area relevant
to this litigation - the High Security Center Segregation Unit of the ACI. ECF No.
57. He makes this request under Fed. R. Civ. P. 34(a)(2) (to permit entry onto

designated land or other property possessed or controlled by the responding party, so

 

3 Pursuant to Fed. R. Civ. P. 25(d), the Court substituted Patricia A, Coyne-
Fague in her official capacity as Director of the Rhode Island Department of
Corrections for Ashbel 'T’. Wall as a defendant in this action. See Text Order, Apr. 17,
2019.

 
that the requesting party may inspect, measure, survey, photograph, test, or sample
the property or any designated object or operation on it.”).

Mr. DuPonte has a right to inspect and record the areas of the ACI that may
be relevant to his claims. While the Defendants raise what may be legitimate security
concerns, Mr. DuPonte has expressed that he will work with the RIDOC to alleviate
as much of the concern as possible. See ECF No, 64 at 3. The parties can work
together to come to an agreement on protocol to meet the Defendants’ reasonable

concerns about security.

The Court GRANTS Mr. DuPonte’s Motion to Inspect. ECF No. 57.

IT IS ORDERED. (

d

John J. McConnell, Jr.
United States District Judge

 

June 5, 2019

 
